Citation Nr: 1542533	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-14 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal consists of a paper claims file and documents in the using the Virtual VA/VBMS paperless claims processing system.  VBMS contains unrelated or duplicative documents.  Virtual VA contains VA treatment records and duplicative documents.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although a VA examination and addendum opinion have been obtained, neither opinion directly addresses the private etiological statements of record.  

Although the Veteran reported low back pain during service and at service discharge in 1968, in several reports of medical history for reserve service in 1977, 1981, and 1985, he denied recurrent back pain.

Post-service treatment records reveal that the Veteran sought treatment in January 2002 with complaints of lumbar discomfort after slipping, falling backwards, and contusing his low back on a pool.  At the time, he did not complain of any prior history of low back pain.  The diagnosis at that time, however, was lumbar strain/contusion, superimposed on some degenerative changes.  In February 2002, the physician noted that the lumbar strain was work related, but the underlying problem associated with his back that is an aged back with some stenosis and arthrosis is definitely not a work related injury.  Later that month, the physician again noted that the lumbar strain that he sustained in January 2002 has likely flared up his underlying disorder but did not cause it.  

The VA examiner opinions provided negative nexus opinions, noting that the post-service reserve service records do not show recurrent back pain and that there was a 2002 work injury.  These opinions, however, do not address the contentions of the Veteran's private physician.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the etiology of his low back disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the low back disorders are caused or aggravated by the Veteran's military service.  The examiner must specifically address the following:  1) the Veteran's STRs noting back symptoms on discharge in 1968; 2) the Veteran's reserve service examinations; 3) the Veteran's lay statements of continuous symptoms; and 4) the private medical records from 2002, to include the statements indicating the lumbar strain is superimposed on an underlying lumbar disorder.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




